Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-8, 12-23, 27, 30, 34, 35, 38, 39, 47-51, and 53-57 are pending.
2.	Claims 9-11, 24-26, 28, 29, 31-33, 36-37, 40-46, and 52 are canceled and Claims 1, 4, 5, 7, 12, 13, 14, 16-18, 20, 21, 23, 27, 30, 34, 35, 38, 39, 47-49, 51, 53, 54, 56, and 57 are currently amended in the Reply of 3/3/2021.
3.	The preliminary amendment to the specification of 1/21/2019 has been entered.

Election/Restrictions
4.	Applicant's election with traverse of Group I in the reply filed on 3/3/2021 is acknowledged.  The traversal is on the ground(s) that (in view of Applicants having amended the claims to narrow them to a sequence of SEQ ID NO:14 in reply to the unity of invention conclusion (Examiner’s italics)) the special technical feature is a “CD229 antigen binding domain comprises an amino acid sequence set forth in SEQ ID NO: 14.”
This is not found persuasive because even assuming, arguendo, that the special technical feature for the sequence of SEQ ID NO:14 unifies the technical groups, none of the instant elected claims are in condition for allowance to grant an unconditional rejoinder of the non-elected claims. Still further, the analysis is not limited to the novelty and non-obviousness of the special technical feature alone, where under U.S. patent law, the claims must meet the standards under 35 U.S.C. 112, first and second paragraphs.

5.	Claims 23, 27, 30, 34-35, 38-39, 47-51, and 53-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/3/2021.
6.	Applicant’s election of species for: SEQ ID NO: 14; SEQ ID NOS: 83, 84 and 85; and SEQ ID NOS: 115, AAS and 116 in the reply filed on 3/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
7.	Claims 1-8 and 12-22 are all the claims under examination.

Information Disclosure Statement
8.	The IDS’ of 6/10/2019 have been considered and entered. The initialed and dated 1449 forms are attached.
9.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
10.	The disclosure is objected to because of the following informalities: 
a) The use of the term, FACS, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The specification recites the same limitation three times: “a CDR2 comprising the sequence of DAS, DVS, GGS, EDN, AAS, DDD, or AAS;” It is not clear why “AAS” is repeated twice within the same phrase in all three instances. Applicants comments are required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-8 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 1-8 and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the meaning of the phrase “chimeric antigen receptor” or CAR which has an art-known structure whilst resembling that shown in Figure 2C and 2D:

    PNG
    media_image1.png
    271
    302
    media_image1.png
    Greyscale
. Here it can be appreciated that there are N- to C-terminal arrangements for the parts of the common CAR structure. So when Claim 17 recites “wherein the transmembrane domain is located between the CD229 antigen binding domain and the intracellular signaling domain”, it is questionable in looking at generic Claim 1, whether the order presented as “comprising a CD229 antigen binding domain, a transmembrane domain, and an intracellular signaling domain” would be anything other than what is claimed in Claim 17. Still further, Claim 22 is drawn to the positional location of the hinge, and the question is where other in the generic structure of Claim 1 would the ordinary artisan expect to find a hinge. Based on these requirements altogether, it is not clear what the intended N- to C-terminal structure is for the generic CAR construct.
	b) Claims 1 and 12-13 are indefinite for reciting reference to SEQ ID NOS which are not wholly discernable as being related to each other based on the combination of the specification and Sequence Listing. The sequence of SEQ ID NO: 14 is fixed without variant residues from the Sequence Listing and seemingly corresponds to a scfv format for the binding domain. However, each of the SEQ ID NOS for the VHCDR1-3 and VLCDR1-3 of Claims 12-13, whilst disclosed and supported in the specification and Sequence Listing, have not been disclosed how they relate specifically to the sequence of SEQ ID NO: 14 much less the VHCDR1-3 and VLCDR1-3 of that sequence. The VL CDR1-3 correspond to the clone, 2D3. The VH CDR1-3 have no apparent correspondence to any specific clone in the application.
Thus, it is unclear if the VH CDR1-3 and VLCDR1-3 are overlapping or identical. Applicants will need to explain and sight support for this proposition that the CDRs from each of Claims 12 and 13 could each be identical to the CDRs of SEQ ID NO: 14. 
Clarification is required.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 is drawn to any antibody or fragment thereof that specifically binds CD229. Claim 1 has been amended to recite the sequence of SEQ ID NO:14 for the binding domain, which by all appearances in the Sequence Listing, is a scfv binding domain:

    PNG
    media_image2.png
    798
    406
    media_image2.png
    Greyscale

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

13.	Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 is drawn to any Fab or scfv of an antibody that specifically binds CD229. Claim 1 has been amended to recite the sequence of SEQ ID NO:14 for the binding domain, which by all appearances in the Sequence Listing, is a scfv binding domain. See the excerpt of SEQ ID NO: 14 from the Sequence Listing above.

Conclusion
14.	No claims are allowed.
15.	The sequence of SEQ ID NO: 14 is free from the art.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643